Citation Nr: 1520189	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-21 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1962 to October 1966. 
This case comes before the Board of Veterans Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Virtual VA electronic claims file contains VA treatment records dated from March 2013 to May 2014 and additional documents that are either duplicative of the records in the paper claims file not relevant to the issue on appeal.  There are no documents in the Veterans Benefits Management System (VBMS) electronic claims file. 

The issue of entitlement to service connection for a psychiatric disorder (other than PTSD) has been raised by the record and pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  In a July 1993 rating decision, the RO denied a claim for entitlement to service connection for PTSD.  The Veteran did not perfect his appeal by filing a notice of disagreement (NOD) and new and material evidence was not received within one year of the decision.

2.  In a September 1998 rating decision, the RO denied the reopening of entitlement to service connection for PTSD.  The Veteran filed a timely NOD in September 1998 and filed a timely substantive appeal in December 1998 after the RO sent him a November 1998 statement of the case (SOC).  The appeal was perfected to the Board in April 1999.  

3.  In May 2000, the Board determined that new and material evidence had been received to reopen a claim for entitlement to service connection for PTSD and that the issue was a well-grounded claim.  The remaining issue on appeal was remanded for additional development and adjudicative action in May 2000, December 2003 and February 2005, and in August 2005 the issue was denied on the merits.

4.  The evidence received since the August 2005 Board decision, regarding service connection for PTSD, is new and material. 


CONCLUSIONS OF LAW

1.  The July 1993 rating decision and August 2005 Board decision are final for the issue of entitlement to service connection for PTSD.  38 U.S.C.A. §§ 7104, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1100, 20.1103 (2014).

2.  New and material evidence has been received since the August 2005 Board decision to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the fully favorable decision for the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for PTSD, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  

In a July 1993 rating decision, the RO denied the Veteran's original claim for entitlement to service connection for PTSD due to the absence of a stressor to support the diagnosis of PTSD.  The Veteran did not perfect his appeal by filing a NOD nor was new and material evidence received within one year of the decision.  Therefore, the July 1993 rating decision is final for the issue of entitlement to service connection for PTSD.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

In June 1998, the Veteran filed an informal claim to reopen the claim for entitlement to service connection for PTSD.  In a September 1998 rating decision, the RO denied the reopening of service connection for PTSD because the evidence of record, which included treatment for PTSD, did not show his current condition resulted from military service.  In May 2000, the Board determined that new and material evidence had been received to reopen a claim for entitlement to service connection for PTSD.  Such evidence included the Veteran's identification of more specification relevant to his stressors, medical records that included psychiatric diagnoses including PTSD, and opinions that the Veteran's current psychiatric problems are at least in part related to service.  In August 2005, the case was returned to the Board for further appellate review and the issue was denied on the merits because a current diagnosis had not been confirmed.  Therefore, the August 2005 Board decision is final for the issue of entitlement to service connection for PTSD.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

At the time of the August 2005 Board decision, the evidence included service personnel records; VA treatment records, to include an August 1998 VA medical report; VA examination reports for PTSD dated April 1990, March 1993, April 1993, and February 2002 with a March 2004 addendum report; private treatment records from Kaiser dated from October 1972 to April 1974, Oak Creek Hospital dated from August 1991 to November 1991, and Gladman Day Treatment Center dated 1997; Social Security Administration (SSA) records; July 1999 Board hearing transcript; statements from the Veteran and his representative; internet article titled "USS CHARR;" records from the California Department of Corrections dated from 1996 to 1998; July 2001 statement from the Department of Army, United States Armed Services Center for Unit Records Research (CURR); and Vietnam Casualties Database for Lieutenant Commander (LCDR) Hume.

The additional evidence received since the August 2005 Board decision, particularly a May 2009 VA Form 21-0781 (Statement in Support of Claim for Service Connection for PTSD) and October 2009 buddy statement, were not previously associated with the record and provide more specification relevant to the Veteran's alleged in-service stressors while aborad the USS CHARR in the Gulf of Tokin in 1965.  Particularly, the Veteran specified on the VA Form 21-0781 that the event occurred in the month of July in 1965.  The Veteran's buddy, who served with the Veteran aboard the USS CHARR from January 1964 to August 1965, specified that the event occurred in the month of March in 1965 and involved fear due to being very near a radar facility under heavy attack on Bach Long Vi Island and the search for, not just LDR Hume, but also the search and armed attempted rescue of Commander William Donnelly, CO of Fighter Squadron 154.  Presuming the credibility of this additional evidence as required by Justus, the Board finds that it raises a reasonable possibility of substantiating the element of credible supporting evidence that the claimed in-service stressors occurred.  As a result, the Board finds that the newly received evidence is new and material.  Having submitted new and material evidence, this service connection claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.



ORDER

As new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for PTSD, the claim is reopened.


REMAND

A remand is required for the issue of entitlement to service connection for PTSD to obtain further development to verify the Veteran's alleged in-service stressors while aboard the USS CHARR in the Gulf of Tokin in 1965.  As noted above, additional evidence is of record that provides more specification to these stressors which was not considered at the time of the attempted search for verification from CURR in July 2001.  Therefore, an additional attempt to verify this stressor event from all available sources, to include the National Personnel Records Center (NPRC) and United States Joint Services Records Research Center (JSRRC), and CURR should be made.

Accordingly, the case is REMANDED for the following actions:

1.  Contact JSRRC and any other appropriate sources, to include NPRC and CURR, in attempts to independently verify the Veteran's alleged stressors while aboard the USS CHARR, specifically fear due to being very near a radar facility under heavy attack on Bach Long Vi Island and the involvement of searching and armed attempted rescue of Commander William, Donnelly, CO of Fighter Squadron 154 in March and/or July of 1965.  If the search for corroborating records leads to negative results, the AOJ must notify the Veteran and his representative of this fact, explaining the efforts taken, describing further action, if any, to be taken, and affording them the opportunity to respond.  The AOJ should also follow up on any additional action suggested by each appropriate source contacted.

2.  After performing the above action, complete any other development as may be indicated as a consequence of the action taken in the preceding paragraphs, to include if either of the alleged in-service stressor events is verified. 

3.  Once the AOJ has taken the appropriate action for the issue of entitlement to service connection for a psychiatric disorder (other than PTSD) has been adjudicated, as referred in the introduction of this decision, the remaining issue on appeal, entitlement to service connection for PTSD, should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


